Citation Nr: 1617128	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-36 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015 the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran currently has tinnitus, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service acoustic trauma.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that was caused by exposure to weapons noise during combat service in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

At the outset, the Board concedes that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding his exposure to weapons fire, including mortars, during service, as well as the information provided on his DD Form 214, which documents his specialty of infantry indirect fire crewman and his receipt of a Combat Infantryman Badge.  38 C.F.R. § 1154(b).  The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly in this instance, during both a March 2010 VA examination and his February 2015 Board hearing.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "'medical in nature,'" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (citing Falzone v. Brown, 8 Vet. App. 398, 406 (1995)).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board finds the Veteran's February 2015 hearing testimony is sufficient to establish service connection in this instance.  In so finding, it acknowledges that the examiner who conducted the March 2010 VA audiological examination opined that the Veteran's current tinnitus was not related to service, stating that the condition was first noted around 15 years prior.  However, the examiner also stated the condition was insidious in onset, and the Veteran subsequently clarified during his hearing that for years he thought the noise he was hearing was "crickets," that he did experience ringing in his ears during combat, which was viewed as a "fact of life" at that time, and that the ringing in his ears continued thereafter.  Board Hearing Transcript 7-8.  There is no reason to doubt the credibility of the Veteran's hearing testimony, particularly given his explanation that he had previously misidentified the source of the sounds he was hearing and given the information in his service personnel records, which confirms his combat service in Vietnam as an infantry indirect fire crewman.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Turning to the remaining issue on appeal-entitlement to service connection for bilateral hearing loss-the Veteran stated during his March 2010 VA audiological examination that he had noticed hearing loss over the past 10 years.  During his Board hearing, however, he testified that he could not remember for certain when he initially noticed hearing loss following service and that his wife, who married him in 1973, made comments about his hearing in the 1970s.  Board Hearing Transcript 6.

The March 2010 VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes, see 38 C.F.R. § 3.385 (2015), but opined only that, given that the Veteran's hearing was within normal limits at the time of his last examination in service, and given the lack of any frequency-specific testing from the year after service indicating that hearing loss had manifested to a compensable degree of severity by that time, the Veteran's current hearing loss was less likely as not due to in-service noise exposure.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  Furthermore, the absence of audiometric testing during the year following service does not warrant the conclusion that hearing loss did not manifest during the one year presumptive period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Based on the foregoing, the rationale the March 2010 VA examiner provided for his opinion is inadequate, and an additional VA examination is necessary prior to adjudication of the Veteran's claim.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.

The examiner should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his military service, to include his conceded acoustic trauma during combat service in the Republic of Vietnam, or that a hearing loss disability manifested within a year of his separation from service.

In rendering the opinion, the audiologist should specifically discuss the significance of the Veteran's in-service and post-service noise exposure and should explain why his current hearing loss is/is not merely a delayed response to in-service exposure to weapons fire, to include while firing mortars during combat without hearing protection.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


